Citation Nr: 1210080	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  06-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for rheumatic fever, currently rated as noncompensably disabling.

2.  Entitlement to a higher initial rating for a left wrist disability, rated as 10 percent disabling prior to February 21, 2007, and 20 percent disabling thereafter.   

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1946 to December 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Saint Louis, Missouri that denied a compensable rating for rheumatic fever.  In October 2006, the RO located in Des Moines, Iowa determined that a prior decision denying service connection for a left wrist disability was clearly erroneous and granted service connected for a left wrist disability with a 10 percent rating effective December 3, 1947.  Jurisdiction is with the RO in Des Moines, Iowa.  In November 2006, the Veteran expressed disagreement with the initial rating for the wrist disability.  In September 2007, the RO denied an initial rating in excess of 10 percent.  

In an April 2009 decision, the RO increased the left wrist disability rating from 10 percent to 20 percent effective February 21, 2007.

The Veteran was afforded hearing before RO Decision Review Officers in June 2005 and June 2009.  He was afforded a January 2012 videoconference hearing before the undersigned.  Transcripts of all hearings are associated with the record.

In February 2012, the Veteran submitted additional evidence that was accompanied by a waiver of review by the agency of original jurisdiction.  

The issue of entitlement to service connection for a back disability was raised by the Veteran in at the January 2012 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The orthopedic manifestations of the Veteran's service connected left wrist disability consist of decreased motion; and use of a brace since February 21. 2007.  

2.  The neurologic manifestations of the Veteran's service connected left wrist disability consist of weakness in the left hand that is equivalent to moderate incomplete paralysis of the lower radicular group.  

4.  The Veteran does not currently have rheumatic fever or any residual disability due to service connected rheumatic fever.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for orthopedic manifestations of the service connected left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes (DC) 5009-5215 (2011). 

2.  The criteria for an initial rating of 30 percent for neurological manifestations of the service connected left wrist disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, DC 8512 (2011). 

3.  The criteria for a compensable evaluation for service connected rheumatic fever have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.88b, DC 6309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The appeal for a higher initial rating for a left wrist disability arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The United States Court for Veterans Appeals (Court) and United States Court of Appeals for the Federal Circuit (Federal Circuit) have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

VCAA notice is required with regard to the claim for an increased rating for residuals of rheumatic fever.  The Court has held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.  

In letters issued in March 2004 and January 2007, prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for an increased rating.  In March 2006, he was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.  While this letter was furnished after the issuance of the appealed May 2004 rating decision, the appeal was subsequently readjudicated in multiple Supplemental Statements of the Case.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, and VA treatment records.  The Veteran submitted Social Security Administration (SSA) decision from a March 1988 awarding him disability benefits.  The RO contacted SSA to obtain the records considered in this decision.  In September 2009, SSA responded that the medical records for this decision had been destroyed.  In November 2009, the RO informed the Veteran that they were not able to obtain SSA records.  VA fulfilled its duty to assist the Veteran in obtaining relevant records.  

The Veteran was provided adequate examinations in July 2010 and August 2011 for his claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected left wrist disability or rheumatic fever has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board notes that the Veteran submitted a medical opinion from his private physician following the August 2011 VA infectious disease examination.  As explained below, the Board assigns minimal probative value to the opinion.  Hence, the August 2011 examiner's failure to consider this opinion does not render the examination inadequate for rating purposes.  Barr.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). Specifically, the final rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Rather, Board hearings are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H (2011).  Thus, the duties imposed by Bryant are not applicable to Board hearings. 

At the June 2005 RO and June 2009 decision review officer (DRO) hearing, the hearing officers explained the issues on appeal and suggested the submission of relevant evidence.  At the December 2011 hearing, the undersigned identified the issues on appeal.  During these hearings, the Veteran provided testimony as to all treatment received for his claimed disabilities and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  His statements at the most recent hearing reflected that there were no outstanding relevant records, and he submitted a January 2012 statement by his physician in support of his rheumatic fever claim.  The duties imposed by Bryant were thereby met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Left wrist disability

The left wrist disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5009-5214.  This reflects that his left wrist disability is rated by analogy to rheumatoid arthritis and the rating is based on limitation of motion under 38 C.F.R. § 4.71a, DC 5214.  

As relevant, DC 5215 provides a 10 percent rating for limitation of motion of the wrist under 38 C.F.R. § 4.71a, DC 5215.  This diagnostic code assigns a 10 percent rating for dorsiflexion less than 15 degrees or for palmar flexion limited in line with the forearm on either the dominant or non-dominant wrist.  This is the maximum rating for limitation of wrist motion.

Under DC 5214, higher ratings are assigned for ankylosis of the wrist.  38 C.F.R. § 4.71a, DC 5214.  This DC assigns different ratings depending on whether the wrist at issue is the Veteran's major (dominant) or minor (non-dominant) wrist.  Because the Veteran is right-handed, the Board will evaluate his left wrist disability as affecting his minor wrist. 

DC 5214 provides a 20 percent rating for favorable ankylosis, i.e. where the wrist is held in 20 to 30 degrees of dorsiflexion.  A 30 percent rating is warranted for ankylosis in any other position, except favorable.  A 40 percent rating is provided for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation of the minor wrist.  Extremely unfavorable ankylosis will be rated as loss of use of the hand under DC 5125, which assigns a 70 percent rating for loss of use of the major hand.  See 38 C.F.R. § 4.71a, DC 5125. 

For VA purposes, full wrist dorsiflexion or extension is 0 to 70 degrees. Full wrist palmar flexion is 0 to 80 degrees.  Full wrist ulnar deviation is 0 to 45 degrees. Full wrist radial deviation is 0 to 20 degrees.  Full forearm pronation is from 0 to 80 degrees.  Full forearm supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I (2011). 

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)). 

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

At a VA examination in May 1948 it was noted that the Veteran had injured his left wrist while boxing during service.  X-rays confirmed a strain, but not a fracture.  Currently, he reported painful and limited motion and loss of strength.  Clinical examination showed thickening of the lower end of the radius on the flexor surface of the wrist.  Range of motion of the left wrist was: dorsiflexion to 125 degrees, palmar flexion to 105 degrees, radial deviation was normal and ulnar deviation was normal.  

The examiner estimated that left hand grip strength was diminished by 25 percent.  He diagnosed residual of injury to the left wrist, manifested by some thickening of the radius of the lower extremity on the flexor surface with limited palmar and dorsal flexion of the wrist with some loss of strength.  

SSA records from March 1988 show that the Veteran had difficulty using his finger for fine detail activities.     

VA treatment records from March 2004 reflected that the Veteran complained of left wrist pain and numbness as residuals from in-service trauma.  

In November 2006, the Veteran reported that he had not had a clinical evaluation of his left wrist in many years and believed that it had become worse than the assigned rating.    

The Veteran sought a VA orthopedic consultation in February 2007 for his left wrist.  He described having increased stiffness and pain.  He complained that his left thumb bothered him.  Clinical examination showed dorsal swelling at the left wrist.  

Range of motion of the left wrist was: dorsiflexion to 10 degrees, palmar flexion to 25 degrees, supination to 45 degrees, pronation to 60 degrees, radial deviation to 10 degrees and ulnar deviation to 20 degrees.  He was tender at the radial carpal joint and markedly tender at first carpal and metacarpal joints with subluxation at the first carpal metacarpal joint.  

X-rays showed complete loss of joint space between the scaphoid and radius and between the first metacarpal and trapezium.  The examiner diagnosed severe degenerative joint disease, first carpal metacarpal joint of the left hand and radial carpal joint at the left wrist.  He was given a spica splint.  

The Veteran underwent a VA general medical examination in May 2007 in conjunction with a total disability based upon individual unemployability (TDIU) claim.  He reported having pain and numbness of the left wrist and forearm.  It increased with activity.  He used a spica splint and medication.  Clinical examination showed a dominant right hand.  He had moderate tenderness of the scaphoid area without warmth, erythematic, or effusion.  

The examiner noted marked atrophy of the forearm muscles and that the left wrist and thumb were in a spica splint.  Range of motion of the left wrist was: palmar flexion to 0 degrees passive, 10 degrees active and 30 degrees repetitive; dorsiflexion to 0 degrees passive, 5 degrees active and 20 degrees passive; radial 0 degrees passive, 5 degrees active and 10 degrees repetitive; and ulnar 0 degrees passive, 5 degrees active, and 15 degrees repetitive.  

The examiner diagnosed degenerative joint disease of the left wrist and described it as severe.  He commented that it would pose occupational interference.  However, he did not believe the Veteran's service connected disabilities alone would preclude all forms of employment.

VA treatment records, dated in December 2007, show that he had another injection in his left thumb.  He wore a left wrist splint part of the time, but could not use it during activities such as dish washing.  Clinical examination showed tenderness at the carpal metacarpal (CMC) joint and limited range of motion of the wrist with mild tenderness.  

In February 2008, the Veteran underwent another VA medical examination as part of a claim for aid and attendance.  The examiner commented that based upon his review of the medical records, the left wrist disability was severe with a moderately severe to severe impact on functional ability.  It would limit his occupational function.  He used a spica splint about every other day, but had to remove it for certain activities such as washing dishes.  The examiner noted the Veteran was right hand dominant and tried to limit use of his left hand for activities.  

Clinical examination showed he had function for grasping, but decreased grip strength.  He was unable to fully oppose his thumb to the palmar surface at the base of his little finger and lacked 2.5 centimeters (cm) of being to touch thumb tip to palmar surface; able to oppose thumb to tip of each finger, but had weakness and pain.  His grip strength was 4/5 with fatiguing and lack of endurance.  The examiner also noted marked enlargement of the CMC joint of the thumb.  

Range of motion of the left wrist was: palmar flexion to 15 degrees with pain beginning at 5 degrees and limited to 10 degrees upon repetition; dorsiflexion to 15 degrees with pain beginning at 5 degrees and limited to 10 degrees upon repetition; radial to 10 degrees with pain beginning at 5 degrees and limited to 5 degrees upon repetition; and ulnar to 10 degrees with pain beginning at 5 degrees and limited to 10 degrees upon repetition.  

The examiner diagnosed degenerative joint disease of the left wrist and described it as severe.  He commented that it would interfere with occupational and domestic activities.  He stated that there was functional impairment with limited motion as noted in the measurements.  He opined that the effects of generalized multiple joint osteoarthritis and degenerative joint disease would preclude employment.  

In an April 2009 statement, the Veteran appeared to assert that his left wrist disability had increased during the past three years.  He stated that his hand would go numb and he could not button his shirt.  

At the DRO hearing in June 2009, the Veteran reported that his left wrist disability had increased in severity, and he had trouble using his brace during routine activities.  He had trouble buttoning his shirts.  He also described having his left wrist become stuck in a claw like position for the first time.  He was also dropping items much more frequently and took longer to complete his hobbies.  

VA treatment records from April 2010 reflected that the Veteran had tingling in his left hand.  

In July 2010, the Veteran underwent a VA examination for his left wrist disability.  He reported having a dominant right hand.  He described having pain, stiffness, and weakness in his left wrist.  Clinical examination showed range of motion of  palmar flexion to 10 degrees active and to 5 degrees repetitive; dorsiflexion to 10 degrees active and to 5 degrees repetitive; radial to 5 degrees both active and repetitive; and ulnar to 10 degrees active and to 5 degrees repetitive.  He commented that there was objective evidence of pain during active motion.  X-ray studies showed osteoarthritis changes.  

The examiner diagnosed left wrist degenerative arthritis and ankylosis.  He commented that it had significant occupational effects due to decreased manual dexterity, inability to lift and carry, decreased arm strength, and pain.  He reported that the disability had increased since 2008 in terms of pain and decreased motion.  

An X-ray taken in November 2010 of the left wrist showed severe degenerative changes in the radiocarpal joints of the left wrist.  However, no acute fracture, dislocation, or bone destruction was found.  

In August 2011, VA reexamined the Veteran for his left wrist disability.  He reported continued wrist pain and occasionally wearing a wrist brace.  He had difficulty dressing and washing dishes.  He cited lost strength and dexterity.  The examiner also noted that he had severe carpal tunnel syndrome with near complete atrophy of the thenar muscles.  Range of motion of the left wrist was: palmar flexion to 40 degrees with pain beginning at 40 degrees and limited to 40 degrees upon repetition; and dorsiflexion to 40 degrees with pain beginning at 40 degrees and to 40 degrees upon repetition.  

The examiner assessed functional limitation of less movement than normal and noted tenderness of the wrist.  Muscle strength was 3/5 flexion and 4/5 extension.  Anklyosis was not present.  The examiner disagreed that the functional impairment of the left wrist was tantamount to amputation with prosthesis.  He noted that X-rays confirmed degenerative arthritis for both wrists.  He concluded that degenerative joint disease was present in both wrists.  However, weakness of the left wrist was due to carpal tunnel syndrome.  He stated that the increased degenerative joint disease of the left wrist was secondary to Keinbock's disease, which was the result of in-service injuries.  He also opined that carpal tunnel syndrome was not secondary to his in-service wrist injury.  

At the January 2012 hearing, the Veteran reported that he had constant numbness in his left hand.  He could not use his wrist brace during activities like washing dishes.  

(a) Orthopedic manifestations

(i) Rating in excess of 10 percent prior to February 21, 2007

During this period, the Veteran was in receipt of the maximum rating for limitation of wrist motion.  However, these provisions are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

The record does not show that he had wrist ankylosis prior to February 21, 2007.  While he had significantly reduced range of motion, his left wrist joint was immobile or fixed in place and he retained significant range of motion.  The Veteran has not reported that his wrist was fixed in position during this period.  Therefore, the Board finds that a disability evaluation in excess of 10 percent for degenerative joint disease of the left wrist is not warranted prior to February 21, 2007. 

(ii) Rating in excess of 20 percent beginning February 21, 2007

The RO awarded a 20 percent disability rating under the provisions of DC 5214 for favorable ankylosis of the minor extremity.  The 20 percent rating was effective on the date he was given a wrist brace.  See February 2007 VA treatment records.  In essence, the RO rated the Veteran's left wrist disability as most closely approximating the criteria for favorable ankylosis.  38 C.F.R. § 4.7.

In order for the Veteran to receive a rating in excess of 20 percent, there must be evidence of unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5214.  There is conflicting evidence as to whether he has had ankylosis of the left wrist.  At the June 2009 DRO hearing, he described his left hand as recently becoming stuck in a claw like position for the first time.  Although the July 2010 examiner diagnosed left wrist ankylosis, the Veteran was able to move his left wrist, albeit in a very limited manner, during clinical examination.  On the most recent VA examination in August 2011, the examiner did not find evidence of ankylosis, and the Veteran demonstrated some improvement in his range of motion as compared to July 2010.  

Despite the Veteran's reports, the record shows that on examinations he has demonstrated a limited ability to move the wrist, the evidence is against a finding that the disability has approximated unfavorable ankylosis at anytime during the pendency of the appeal.  A rating in excess of 20 percent is denied.  38 C.F.R. § 4.71a, DC 5214.

(b) Neurological manifestations

The record shows that the Veteran was found to have significant weakness in his left hand shortly after service.  See May 1948 examination.  He has continued to demonstrate similar weakness.  The August 2011 examiner attributed the weakness to non-service connected carpel tunnel syndrome; but the record shows the presence of weakness long before carpal tunnel syndrome was reported.  Further, the examiner concluded that the Veteran had Kienbock's disease related to in-service injuries.  Decreased grip strength is a well known manifestation of Kienbock's disease.  A.H. Alexander, D.M. Lichman; Keinbock's Disease (Orthopedic Clinics of North America, Vol. 17, Jul. 1986); available at www.kienbock.com; National Institute of Health; Rare Diseases; www.rarediseases.info.nih.gov.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the neurological weakness in the left hand is related to the service connected left wrist injury.  38 C.F.R. § 3.102.  

DC 8512 provides ratings for disability of the lower radicular group.  38 C.F.R. § 4.124a, DC 8512.  Complete paralysis, which involves all intrinsic muscles of the hand, and some or all flexors of the wrist and fingers, paralyzed (substantial loss of the use of the hand), warrants a 60 percent rating for the minor hand. Where there is severe incomplete paralysis, a 50 percent rating is assigned for either hand.  For moderate incomplete paralysis, a 30 percent rating is warranted for the minor hand.  A 20 percent rating is assigned for mild incomplete paralysis of either hand. 

The May 1948 examination showed a 25 percent decrease in left wrist strength.  The February 2008 VA examination showed grip strength of 4/5; while the August 2011 clinical examination showed grip strength that was 3/5 in flexion and 4/5 in extension.  The examination reports show that 4/5 strength indicated that active movement was possible against some resistance.  A finding of 3/5 strength indicated that active resistance was possible against gravity.  In sum, the Veteran only has about sixty to eighty percent of normal strength in his minor hand.  The Board considers these findings of left hand weakness to approximate moderate incomplete paralysis of the minor lower radicular group.  Id.  A 30 percent rating for moderate incomplete paralysis of the left hand is granted for the entire period since the effective date of service connection.  Id.

The evidence is against a finding of severe incomplete paralysis given the significant remaining strength that has been identified on all examinations since service.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign higher initial disability ratings for the service connected left wrist disability.  

Extraschedular

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability manifests by symptoms pain, stiffness, weakness, and limited motion in his minor hand.  These symptoms are contemplated by the rating schedule.  The record shows this poses some interference with employment, but does not show marked interference.  Because these symptoms are contemplated in the rating schedule and do not result in marked interference with employment, referral for extraschedular consideration is not warranted.  

II.  Rheumatic fever 

The rating criteria for rheumatic fever is under 38 C.F.R. § 4.88b, DC 6309.  The rating criteria only warrants a 100 percent evaluation when rheumatic fever is an active disease; thereafter, the disease is to be rated for residuals under the appropriate system.  As discussed below, there is no evidence that the Veteran's rheumatic fever is active, and an increased rating is not warranted under DC 6309. 

However, the Veteran asserts that he has heart, respiration, and multiple joint arthritis/ nodules as rheumatic fever residuals. 

Service treatment records from June 1947 showed that the Veteran was hospitalized for rheumatic fever from March to August 1947.  He had migratory pain in his knees, hips, and low back.  In July 1947, the rheumatic fever was believed to have resolved.  Subsequent cardiology records showed that the heart murmur went away.  He returned to duty in August 1947.  A May 1948 VA general medical examination report reflected that there were no orthopedic residuals of rheumatic fever found during clinical examination.  

The Veteran asserts that a nodule caused by rheumatic fever was removed from his right hand in February 1999.  VA treatment records, dated in January 1999, reflect that the Veteran had a large carpal boss over the dorsum of the 2nd and 3rd carpal metacarpal joints with slight tenderness and acute swelling.  He had a palpable tendon slump which was assessed as a slip of the extensor digitorium communis (EDC) to the index finger.  The examiner assessed probable right index EDC rupture.  

The following month, the Veteran underwent a right index tendon repair.  The examiner commented that the ruptured long extensors of the right index finger occurred six to eight weeks ago and he had a dorsal boss over his carpal metacarpal joints which may have contributed to the rupture.    

As part of his December 2003 increased rating claim, he reported that he had been denied insurance coverage due to his history of rheumatic fever.  

The Veteran was examined for rheumatic fever residuals in April 2004.  The examiner noted current problems of dyspepsia, hypertension, osteoarthritis, hyperlipidemia, and chronic anxiety.  He reviewed results of recent cardiovascular and orthopedic studies.  The Veteran stated that his right shoulder was the most symptomatic joint.  He denied exertional chest pain or dyspnea.  He denied having valvular heart disease, murmur, or irregular palpitations.  Clinical examination of the heart was within normal limits.  Musculoskeletal examination showed some limitation of motion in the lumbar spine, wrists, shoulders, knees, and ankles.  

The examiner took X-rays of the left wrist, right thumb, and lumbar spine.  He stated that the Veteran had a negative history and clinical examination for heart disease.  He noted that all musculoskeletal findings were related to degenerative joint disease with osteoarthritis and secondary to occupational activities and aging.  He concluded that there was no clinical evidence of rheumatic heart disease citing a recent echocardiogram.  

In June 2005, a hearing was held before the RO.  The Veteran reported reading medical articles that indicated his symptoms such as lung and throat problems were related to rheumatic fever.  He also reported having nodules over his joints that were related to rheumatic fever.  

In March 2006, the Veteran was hospitalized for complaints of midsternal chest pain.  A stress test revealed a significant area of ischemia in the anterior wall.  He underwent a left heart catheterization.  He was diagnosed as having coronary artery disease (CAD), hypertension, and dsylipidemia.  

The Veteran underwent a May 2007 VA examination as part of a TDIU claim.  He asserted that he had general aching of muscles and joints and bronchitis due to rheumatic fever.  Clinical respiratory examination was within normal limits.  Clinical examination of heart showed posterior myocardial infarction at fifth intercostal space, left midclavicular line.  No heaves, thrills, or lifts were apparent.  He had a regular rate and rhythm without murmurs, rubs, clicks, or gallups.  No bruits were found.  

Musculoskeletal examination showed the extremities to be properly aligned and symmetric.  Joint examination was grossly within normal limits with some limitation of motion.  The examiner diagnosed rheumatic fever without demonstrative sequealae.  

In November 2007, the Veteran submitted a medical article from The Physicians' Guide to Rare Diseases, 2nd Ed.  He cited a paragraph explaining that serious disease of the cardiac valves may evolve after the acute episode.  It stated that inflammation of the valves, most frequently the mitral valve, might not be apparent for 20 or 30 years until the patient showed symptoms of progressive valvular dysfunction.  He also reported on having post service difficulty obtaining employment upon disclosing a history of rheumatic fever.  

In February 2008, the Veteran underwent a VA examination.  The examiner reviewed a March 2006 angiogram and an August 2007 echocardiogram.  The Veteran reported having bronchitis with generalized aching of muscles and joints.  The examiner commented that it was unclear as to what symptoms the Veteran attributed to rheumatic fever but that the Veteran believed all his heart symptoms were related it.  Clinical respiratory examination was within normal limits.  

Clinical heart examination showed posterior myocardial infarction at fifth intercostal space, left midclavicular line.  No heaves, thrills, or lifts were apparent.  He had a regular rate and rhythm without murmurs, rubs, clicks, or gallups.  No bruits were found.  Musculoskeletal examination showed the extremities to be properly aligned and symmetric.  Joint examination was grossly within normal limits with some limitation of motion and complaints of pain in all joints.  

The examiner diagnosed rheumatic fever resolved without demonstrable sequealae.  He noted the most recent echocardiogram was unchanged with trivial mild regurgitation of the tricuspid, mitral and pulmonic valves and sclera calcific change of aortic valve consistent with age related changes.  

At the DRO hearing in June 2009, the Veteran reported that he had had trouble obtaining employment and insurance coverage due to his history of rheumatic fever.  He reported that based on his review of medical literature, rheumatic fever was a heart disease.  During the hearing, he appeared to assert that bronchitis, joints pains, and his current heart condition were residuals of rheumatic fever.  

In September 2009, the Veteran reported that he had nodules on his elbows while in service.  He appeared to reference nodules on his back and right hand when a tendon snapped.  He noted that his right wrist was different from his left wrist due to a lump.  He submitted a copy of an unidentified medical article.  It stated that many rheumatic fever patients complain of migratory joint pain or polyarthritis.  Additionally, a few patients will develop firm, movable, nontender, subcutaneous nodules about 3 millimeter (mm) to 2 mm in diameter.  They arose near tendons or bony prominence of joints and persisted for a few days to several weeks.  

In October 2009, the Veteran stated that he was hospitalized for five and half months during service for rheumatic fever.  After service, he was denied insurance coverage on three occasions due to his rheumatic fever history.  He stated that medical research showed that nodules were common for rheumatic fever patients and he had to have surgery to reduce the size of the nodule on his back hand.  He also reported that medical articles confirmed that dyspnea and heart murmurs are associated with rheumatic fever.   

At a July 2010 VA wrist examination, the examiner commented that the Veteran's overall health had declined over the past few years.  He noted residual symptoms of rheumatic fever, including heart murmur with possible cardiac complications.  

In September 2010, the Veteran submitted a private medical record from November 1968 showing that he had an upper respiratory infection.  He complained of slight fever, cough with sputum.  He reported a history of rheumatic fever.  The examiner assessed probable viral upper respiratory infection.

In November 2010, the Veteran asserted that a February 1999 right wrist tendon surgery was to remove a rheumatic fever nodule.  He submitted an article from Hand to Elbow Medical Care about Carpal Boss.  It stated that carpal boss was a common condition of osteoarthritis.  It presented as symptoms of hard swelling that was often mistaken for a ganglion.  

He also submitted an article from the Professional Guide to Diseases 8th Ed. (2005) in support of his assertion that his hand nodule was related to rheumatic fever.  The article stated rheumatic fever might produce firm, movable, nontender, subcutaneous nodules about 3 millimeter (mm) to 2 mm in diameter.  They arose near tendons or bony prominence of joints and persisted for a few days to several weeks.  

Private medical records show that the Veteran had extensive treatment for CAD beginning in March 2006 through August 2010.  In a June 2009 note, his treating cardiologist, Dr. J.J., observed that he had a history of rheumatic fever in service.  He noted that the Veteran had a systolic murmur, but the most recent echocardiogram failed to show any significant cardiac related valvular problems that may be rheumatic fever residuals, aside from some aortic valve sclerosis.  

In an October 2009 note, Dr. J.J. reported that it was unclear how much the service connected rheumatic fever had to do with the Veteran's overall health, since his cardiac problems were fairly common for someone without a history of rheumatic fever.  

In August 2010, Dr. J.J. commented that there was "no overwhelming indication" that the Veteran had residual problems from rheumatic fever.  He again noted some mild aortic valve sclerosis and CAD being common without a history of rheumatic fever.  He noted that the Veteran had no cardiac related issues besides dyspnea and remained quite physically active.  

In November 2010, the Veteran again asserted that the nodule on his right hand was related to rheumatic fever.  He submitted a recent X-rays that showed mild degenerative changes in the right wrist.  

VA treatment records from March 2011 showed that the Veteran complained about increased pain in his right leg and knee.  Musculoskeletal examination was negative for cyanosis, clubbing or edema.  It showed decreased range of motion for both legs.  The examiner assessed degenerative joint disease.  

In a March 2011 statement, the Veteran reported that he had a recurrence of rheumatic fever in 1967 and 1968.  He reiterated that he had been hospitalized for five month during service.  He asserted that he had nodules from rheumatic fever.  

In August 2011, the Veteran underwent a VA infectious disease examination.  The examiner reviewed service records documenting his treatment for rheumatic fever in service and shortly after.  He also cited an April 2004 cardiogram and a March 2006 cardiac catheterization note.  He noted that the Veteran had a rash, migratory joint pain, and elevated sedimentation rate.  He commented that the Veteran reported his multi-joint degenerative joint disease and cardiac condition were related to rheumatic fever.  

He noted that the Veteran was able to walk less than a mile and go up and down one to two flights of stairs without difficulty.  He denied problems with loss of balance or falls.  Review of symptoms showed that he denied respiratory problems, including dyspnea on exertion and asthmatic attacks, among others.  He denied a history of cardiac disease, chest pain, hypertension, and palpitation.

Clinical heart examination showed posterior myocardial infarction at fifth intercostal space, left midclavicular line.  No heaves, thrills, or lifts were apparent.  He had a regular rate and rhythm without murmurs, rubs, clicks, or gallups.  No bruits or varicose veins were found.  Posterior tibial and dorsalis pedis pulses were supple, amble, and symmetric.  

Musculoskeletal examination showed the extremities to be properly aligned and symmetric.  Joint examination was grossly within normal limits with functional active range of motion without complaints of pain for all joints.  The examiner diagnosed rheumatic fever without residuals.  He stated that rheumatic fever resulted in mitral valve calcifications, not aortic valve calcifications which are a consequence of aging.  He reported that the March 2006 cardiac condition was related to CAD and completely unrelated to rheumatic fever.  

He noted that joint pain associated with rheumatic fever began two to three days after diagnosis and resolves shortly thereafter.  He summarized that the current and past joint complaints and cardiac problems were completely unrelated to rheumatic fever in 1947.  

In October 2011, the Veteran stated that he was among a very small group of rheumatic fever patients that had nodules.  He noted that he had over three months of bedrest and two additional months of rehabilitation to recover from rheumatic fever.  He asserted that he had scar tissue residuals and rheumatic fever treatment again when he was 39 years old.  He also noted that it caused arthritis and bronchial disorders.  His heart continued to have a murmur or regurgitate.  

At the January 2012 hearing, the Veteran testified that arthritis was his main problem as a residual of rheumatic fever.  He first noticed his joint pain 10 or 15 years following service and it progressed through the years.  He also cited bronchitis as a residual.  He stated that healthcare providers had informed him that there was a possibility his arthritis was a rheumatic fever residual, but he did not have documentation of such a statement.  

He also reported having nodules in his left hand that were related to rheumatic fever.  He described having lumps in his wrist, ankles, and everywhere.  For his right hand, the nodule rose so high he needed surgery.  He took pain medication, including epidurals, and muscle relaxers to treat his joint pain.  He had upper respiratory problems that he attributed to rheumatic fever.  He stated that his physician told him he could not have aortic bypass surgery since he had scar tissue on his aortic valve and it was related to rheumatic fever.  

In January 2012, the Veteran's treating primary physician submitted a statement.  He noted that the Veteran had arthritis, painful nodules, and respiratory decline.  He stated that medical literature showed that these chronic illnesses could be the direct result of rheumatic fever and it was quite possible that the Veteran's rheumatic fever history was directly connected to these chronic illnesses.  He could not state to what extent these separate medical issues were directly attributable to one another and he did not believe that anyone else could definitely estimate such a relationship.  He concluded that it would be appropriate to consider these known associations in making a benefit determination.    

In February 2012, the Veteran resubmitted a medical article from the Professional Guide to Diseases that was associated with the record in November 2010.  He reported that he had a nodule removed in December 1999.  The nodule had been present since he had rheumatic fever.  He also had one on his ankle and elbow. 


Analysis

Review of the record shows that the Veteran does not have rheumatic fever as an active disease at anytime during the claim and appeal periods.  See VA examination reports dated in April 2004, May 2007, February 2008, and August 2011.  Rather, he asserts that his poly-joint arthritis, respiratory disorder, and nodules located on his right wrist, ankle, and elbow, are residuals of in-service rheumatic fever.  

The Veteran is competent to report on his observations such as the appearance of nodules or other observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  However, any opinion or statement classifying a medical condition as a rheumatic fever residual is beyond the capabilities of lay observation.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).  Such an assertion necessitates medical expertise, and the Veteran has not been shown to possess any medical education or experience.  Competent medical evidence is required.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

The Veteran has identified heart disease, poly-joint arthritis, nodules on his joints, and bronchitis as rheumatic fever residuals.  Since his lay statements are not considered competent medical evidence, the Board finds they have no probative value in showing that any these claimed medical disorders are residuals of rheumatic fever.  Buchanan; Id.  

At the January 2012 hearing, the Veteran reported that healthcare providers had informed him of a relationship between his arthritis and rheumatic fever.  The Veteran is competent to report his recollections of medical treatment and such a report is competent medical evidence since it was given by a medical provider.  Layno.  The record does show that at least one physician has speculated that there was a possible relationship between his current disabilities and service, this opinion, as discussed below, is not expressed with sufficient certainty to permit a conclusion that there as likely as not is such a link.  The Veteran's report, given the contents of the statements actually submitted by his treatment providers, is of limited credibility and hence of minimal probative value.    

In support of his claim, he submitted several medical articles.  These medical articles provide general descriptions and describe the signs and symptoms of rheumatic fever.  As relevant, they indicate that rheumatic fever can cause inflammation of the cardiac valves going undetected for as many as 20 or 30 years.  An article notes the mitral valve is more frequently affected.  They also report that multi-joint pain is a common symptom and in some cases leads to development of nodules.  The nodules usually persist for a few days to several weeks.  The Board considers these medical articles to be competent medical evidence and probative in describing symptoms associated with rheumatic fever.  38 C.F.R. § 3.159(a).

Notably, the article from the Professional Guide to Diseases indicates that the nodules resolved shortly after the acute episode, which weighs against the Veteran's assertion that his currently described nodules are related to service.  An article shows that the heart condition of mitral valve inflammation is more commonly associated with rheumatic fever and it is manifested within 20 to 30 years.  The Veteran is noted to have aortic valve problems that manifested over 50 years later.  His medical history is inconsistent with article's description of delayed onset heart disease from rheumatic fever.  In sum, the reports from the medical articles do not support the Veteran's contention that he has a heart condition, bronchitis, and joint pain/ nodules as residuals of rheumatic fever. 

The Board has considered the July 2010 VA examiner's comments.  In a July 2010 VA joint examination for the Veteran's left wrist; he refers to residuals symptoms of rheumatic fever as including a heart murmur with possible complications.  It is unclear if he reviewed the relevant cardiology records documenting CAD and including the treating cardiologist's statements that the Veteran's heart condition was typical for patients without a history of rheumatic fever.  He provides no explanation for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The Board does not find it probative to show that the Veteran has any cardiac residuals from rheumatic fever.  

In support of the claim, the Veteran submitted a January 2012 statement by his private physician, Dr. L.W.  He noted that the Veteran currently had arthritis, painful nodules, and respiratory decline.  He reported that these chronic illnesses can be the direct result of rheumatic fever.  He stated that it was "quite possible" his current conditions were related to rheumatic fever, but he indicated it would be speculative to further estimate the extent of any such etiological relationship and opined that no one could definitely estimate such a relationship.  Since Dr. L.W. does not provide a more definite estimation of the probability of any etiology between the current conditions and rheumatic fever, the Board considers this opinion to be too general and speculative.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  Accordingly, the Board assigns minimal probative value to Dr. L.W.'s January 2012 opinion.  

The April 2004 VA examiner provided a negative opinion with regard to any nexus between a musculoskeletal disorder and rheumatic fever.  This opinion was based on a review of the Veteran's claims file, his medical history, a physical examination, and the examiner's medical knowledge.  He characterized all the musculoskeletal findings as being related to degenerative joint disease that was in turn related to the aging process and occupational history.  As the April 2004 opinion is accompanied by a rationale, includes review of the Veteran's claims file and his reported history, and is consistent with the evidence of record, it is entitled to substantial probative weight.  See Nieves-Rodriguez.  

Review of the Veteran's treating cardiologist records (Dr. J.J.) shows that the Veteran was diagnosed with CAD in March 2006.  His notes from October 2009 and August 2010 reflect that he considered the Veteran's rheumatic fever history in light of current findings.  He states that the Veteran's cardiac problems are common for someone without a rheumatic fever history and there is no overwhelming indication that he has any residuals.  He considered the Veteran's history of rheumatic fever and recent clinical findings and provided a rationale that the current cardiac disorders were not unusual for persons without a history of rheumatic fever.  See Nieves-Rodriguez.  Consequently, the Board finds Dr. J.J.'s statements to be probative and weigh against the claim.  

In May 2007 and February 2008 VA examinations, the examiner conducting both examinations considered the Veteran's reports of aching joints and muscles and bronchitis due to rheumatic fever.  On both occasions, he reviewed the claims file and interviewed the Veteran.  

After clinical examinations, he determined that no residuals from rheumatic fever were present.  In February 2008, he cited a recent echocardiogram consistent with age related cardiac changes.  As his findings include a review of the medical evidence, contemporaneous clinical examination and are consistent with the evidence of record, they are probative.  

The August 2011 VA examiner also provided a negative opinion.  This opinion was based on a review of the Veteran's claims file, his medical history, a physical examination, and the examiner's medical knowledge.  Specifically, the examiner reasoned that rheumatic fever affects the mitral valve and the Veteran's aortic valve calcifications are age related.  He clarified that the March 2006 cardiac treatment was wholly due to CAD and that it was unrelated to rheumatic fever.  He reported that joint pain associated with rheumatic fever resolved shortly after the episode, as shown in the 1948 examination.  He unequivocally states that the current heart problems and joint pain are completely unrelated to rheumatic fever.  As the August 2011 opinion is accompanied by a rationale, includes review of the Veteran's claims file and his reported history, and is consistent with the evidence of record, it is entitled to substantial probative weight.  See Nieves-Rodriguez.  

Overall, the evidence weighs against a finding that the Veteran has any residual medical disorder related to service connected rheumatic fever.  The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a compensable disability rating for residuals of rheumatic fever.

Extraschedular

The Veteran has not been shown to have current rheumatic fever residuals.  Hence, there are no manifestations of the disability that are outside the rating schedule.  Because these symptoms are contemplated in the rating schedule and do not result in marked interference with employment, referral for extraschedular consideration is not warranted.  


ORDER

An increased rating for rheumatic fever is denied.

An increased rating for orthopedic manifestations of a left wrist disability is denied.  

A 30 percent rating for moderate incomplete paralysis of the left lower radicular group as a manifestation of the left wrist disability, is granted; effective the date of service connection .


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  Rice.  

The August 2011 VA examiner reported that the Veteran could not return to his usual employment due to his left wrist disability, although he partially based this opinion on the effects of non-service connected carpal tunnel syndrome.  

The Veteran is currently service connected for the following disabilities: moderate incomplete paralysis of the left lower radicular group, rated as 30 percent disabling; degenerative joint disease of the left wrist, rated as 10 percent disabling prior to February 21, 2007 and 20 percent disabling thereafter; and rheumatic fever, rated as noncompensably disabling.  His current overall rating is 40 percent.  He does not meet the percentage requirements of 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25.  There is evidence; however, that he meets the TDIU criteria laid out in 38 C.F.R. § 4.16(b).  

The Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance. Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.   Bowling v. Principi, 15 Vet. App. 1 (2001).  The claim is referred to the Director of C&P for initial adjudication. 

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The record does not include a current opinion as to whether the service connected disabilities alone would preclude gainful employment for which the Veteran would otherwise be qualified.

The Veteran has also not yet received VCAA notice with regard to the current TDIU question.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU and provide VCAA notice with regard to that issue.

2.  Afford the Veteran a VA examination in order to obtain an opinion as to whether the service connected disabilities standing alone would preclude all gainful employment for which he would otherwise be qualified.

The examiner should provide a rationale for this opinion.  The opinion should take into account the Veteran's reports.

3.  If the Veteran does not meet the percentage requirements for TDIU, refer the TDIU claim to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b). 

2.  If any claim on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


